Judgment and order reversed on the law and a new trial granted, costs to appellant to abide the event, on the ground that the admission of the testimony concerning defendant’s injuries, to which exception was taken, and the charge of the court with reference to the duty of a passenger to protest were erroneous. Although as to the charge no direct exception was taken, the nature of the error makes a new trial necessary. (Nelson v. Nygren, 259 N. Y. 71.) Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.